DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ohi (US 7246632); 
Claim(s) 2 (in the alternative) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohi.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohi as applied to claim 1 above, and further in view of Jamison (US 8783653.)

Ohi discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    976
    823
    media_image1.png
    Greyscale

A valve device (figure 1) comprising: a flow channel member (30) that has a first flow channel (30a/32); an electromagnetic valve (10) that has a movable piece (16/18 movable core/valve element) capable of moving in a predetermined direction (axial direction in reciprocal fashion) and is capable of opening and closing the first flow channel (via opening and closing 20a); and a valve seat body (20/29/50) that is fixed to the first flow channel, wherein the first flow channel has: a first flow channel main body (at 30a); and an opening (at 1002 or 1004) which has an inner diameter larger than an inner diameter of the first flow channel main body (i.e. contextually similar to that of the current application, where figure 1 of the instant application including elements 12a/12b thereof are in stepwise arrangement the same as Ohi 1002/30a or 1002/1004) and is connected to one end of the first flow channel main body with a step therebetween (bottom end with the step at 1006 or 1008 there between), wherein the opening opens to one side in the predetermined direction (towards the upper side or upwards), wherein the valve seat body has: a fixed part (that at 29/1001) which is fixed by being fitted into an inside of the opening and is supported by the step (at 1008) from the other side in the predetermined direction; an extension (that portion of 20 or 50) which extends (fixedly) from the fixed part to the other side in the predetermined direction (i.e. downwards) and is inserted into the first flow channel main body; a circulation hole (20a/20b) which penetrates the fixed part and the extension in the predetermined direction (i.e. along the central axis); and a valve seat (at 1010) which is provided at an end of the circulation hole on the one side in the predetermined direction (i.e. the upper axial side), wherein the movable piece has a valve body (18a) which is able to be seated in the valve seat from the one side in the predetermined direction, wherein the circulation hole has: a first circulator (at 1012) which opens to the one side in the predetermined direction and is provided in the valve seat; and a second circulator (at 22) at least a portion of which is provided in the extension (held within the inner diameter of 29/20 and 50), and wherein an inner diameter of the first circulator is larger than an inner diameter of the second circulator (the 22 is diametrically inset that of 1012.) 

Ohi discloses in claim 2:  The valve device according to claim 1, wherein the valve seat body is made of metal (20 figure 1 at least indicates the material is metal per MPEP 608.02 IX); and if it could be persuasively argued at some future unforeseen date that Ohi does not disclose: that the material is metal; considering those skilled in the would recognize a need for providing robust parts that do not wear out due to fluid corrosion; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize as suggested/taught by the figures of Ohi, to utilize a metal material that is robust and does not easily corrode, such as a stainless steel metal material, all for the purpose of providing a valve seat that has a long life and is resistive against fluid corrosion/oxidation, and especially considering that hit has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Ohi discloses in claim 3:  The valve device according to claim 1, wherein the electromagnetic valve has a guiding tube (at 12) in a tubular shape (open tubular shape) which surrounds the movable piece (16/18), wherein the guiding tube (laterally and concentrically) supports the movable piece in a manner of being able to move in the predetermined direction (reciprocally axially), wherein the flow channel member (30) has: a valve chamber (at 1014) into which the valve body (18) is inserted; and a second flow channel (30b) which is connected to the valve chamber, wherein the first flow channel is a flow channel which is connected to the valve chamber via the opening and through which a fluid flowing into the valve chamber passes, wherein the second flow channel is a flow channel through which a fluid that has flowed into the valve chamber via the first flow channel flows out (the two flow channels are fluidly connected), wherein the movable piece has a vent hole (at 18b) which is connected to an inside of the electromagnetic valve, wherein the vent hole has an outer opening (at 1016) which opens to an inside of the valve chamber in a state in which the valve body is seated in the valve seat, and wherein the entire outer opening is accommodated inside the guiding tube in a state in which the valve body is farthest from the valve seat (since the guide tube extends into the chamber and surrounds the entire outer opening, such a limitation exists in both open and closed states.) 

Ohi discloses in claim 4:  The valve device according to claim 3, wherein the electromagnetic valve has an elastic member (at 19) which applies an elastic force (biasing closed force) to the movable piece in the predetermined direction (axially downwards), wherein the elastic member is provided inside the electromagnetic valve, and wherein the vent hole has an inner opening (at 18c) which opens to a portion inside the electromagnetic valve where the elastic member is provided.

Ohi discloses in claim 5:  The valve device according to claim 1, wherein the valve body is made of [a material]; but Ohi does not disclose: the valve body made of rubber; although Jamison teaches: the valve body (58) made of rubber (Col 4 ln 10-13), for the purpose of for example providing a resilient sealing surface that is impact resistant; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Jamison for the valve head of Ohi, a rubber material, for the purpose of providing for example, a resilient sealing surface that is impact resistant. 

Ohi discloses in claim 6:  The valve device according to claim 1, wherein the fixed part has a contact part (at 1018) where an outer circumferential surface comes into contact with an inner circumferential surface of the opening (thereat), and wherein a distance in the predetermined direction from an end of the extension on the other side in the predetermined direction to an end of the contact part on the other side in the predetermined direction (i.e. at 1020) is longer than a dimension of the opening in the predetermined direction (at 1022, or the second step at 1024; i.e. the from the bottom of the fixed contact part to the end of the extension at 1020 is visually a further distance than that of the opening axial direction at 1022, where it appears that the extension part extends past the step.) 

Ohi discloses in claim 7:  The valve device according to claim 6, wherein the fixed part has a reduced diameter part (at 1001) having an outer diameter smaller than an outer diameter of the contact part, and wherein the reduced diameter part is located closer to the other side in the predetermined direction than the contact part.

Ohi discloses in claim 8:  The valve device according to claim 7, wherein a gap (at 1005) between an outer circumferential surface of the extension and an inner circumferential surface of the first flow channel main body is smaller than a gap (at 1003) between an outer circumferential surface of the reduced diameter part and the inner circumferential surface of the opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753